


110 HCON 37 IH: Expressing the sense of Congress with

U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2007
			Mr. Tancredo
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress with
		  regard to pardoning Border Patrol agents Ignacio Ramos and Jose
		  Compean.
	
	
		Whereas Border Patrol Agents Ignacio Ramos and Jose
			 Compean protect America’s border;
		Whereas the charges brought against Agents Ramos and
			 Compean are unprecedented and ill-conceived;
		Whereas the Government’s case is almost solely reliant on
			 the testimony of Aldrete—an illegal alien drug smuggler—a man committed to
			 hurting America’s youth by increasing the availability of drugs;
		Whereas the Department of Justice prioritized finding
			 Aldrete and offering him immunity from his actions;
		Whereas the Department of Justice opposed allowing Agents
			 Ramos and Compean to remain free on bail while the appeals process moves
			 forward; and
		Whereas agents Ramos and Compean have reported to Federal
			 prison: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President should swiftly and unconditionally pardon Agents Ramos and
			 Compean.
		
